 
 
CONSULTING AGREEMENT
 
 
This Consulting Agreement (herein referred to as "'Agreement'') is made and
entered into as of this December 15, 2016 (the "Effective Date"), by and between
Monopar Therapeutics, Inc. (herein referred to as "Monopar'·). a Delaware
corporation, located at 5 Revere Dr., Suite 200, Northbrook, IL 60062, and pRx
Consulting, LLC (herein referred to as pRx), a Delaware corporation located at #
(each herein referred to as 'Party' and collectively as "Parties'').
 
 
 
                                                           RECITALS
 
WHEREAS. pRx specializes in the field of clinical development, including but not
limited to: clinical trial design, statistical modeling, clinical operations,
regulatory strategy and investor due diligence.
 
WHEREAS. Monopar desires to contract with pRx to provide certain consultation
services, as requested by Monopar, and pRx wishes to provide such services to
Monopar, upon the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein. the Parties agree as follows:
 
1.
Consulting Arrangement. pRx agrees to perform consulting services as described
herein upon the terms and conditions herein set forth.
 
 
2. 
Term of Agreement. Subject to the provision for early termination set forth
below in Section 5 of this Agreement, this Agreement shall commence as of the
Effective Date and shall continue for a period of six (6) months from the
Effective Date (the "Term"). Either Party may terminate this Agreement without
cause with 10-days' prior written notice.
 
 
3. 
Duties of pRx.
 
 
3.1 
Specific Duties. pRx shall provide consulting services to Monopar, such duties
to include clinical trial design, statistical modeling , clinical operations
oversight, regulatory strategy and investor due diligence with such other
specific requirements as Monopar may specify from time to time during the Term
(herein referred to as the "Services ").
 
 
3.2 
pRx's Obligations. pRx shall be diligent in the performance of Services, and be
professional in its commitment to meeting its obligations hereunder. pRx
represents and warrants that pRx is not party to any other existing agreement,
which any of them would prevent pRx from entering into this Agreement or which
would adversely affect this Agreement. pRx shall not perform Services for any
other individuals or entities in direct competition with Monopar, except as
provided for by mutual written agreement of the Parties. pRx shall not perform
services for any party which would require or facilitate the unauthorized
disclosure of any confidential or proprietary information of Monopar.
 
 
 

 
 
3.3
Reporting. pRx will report to and liaise with Andrew P. Mazar, Ph.D., Chandler
Robinson, M.D., and/or any other assigned Monopar employee or consultant as may
be designated in writing by Monopar.
 
 
3.4 
Compensation. Monopar shall pay pRx as follows:
 
 
a.          Five thousand dollars ($5,000) per month in arrears payable on
15-Jan-2017, 15-Feb- 2017, 15-Mar-201,715-Apr-2017. 15-May-2017 and 15-Jun-2017.
 
b.         Upon approval of the Monopar Board of Directors, Dr. P. Rioux.
president of pRx Consulting, LLC shall be granted stock options to purchase up
to 100 shares of Monopar's common stock at an exercise price of $0.001
(representing Monopar's par value of its common stock). Such stock option shall
vest as follows: on January 15, 2017, options to purchase up to 17 shares; on
February 15, 2017, options to purchase up to 16 shares; on March 15, 2017,
options to purchase up to 17 shares; on April 15, 2017, options to purchase up
to 16 shares; on May 15, 2017, options to purchase up to 17 shares; and on June
15, 2017 options to purchase up to 17 shares of Monopar's common stock. Such
vesting shall terminate upon the termination of this Agreement. The number of
shares, the exercise price thereof and the rights granted under this Agreement
are subject to adjustment and modification as provided in the Monopar
Therapeutics Inc. 2016 Stock Incentive Plan.
 
 
pRx shall not be reimbursed, and is responsible for the facilities and equipment
necessary to perform Services required under this Agreement.
 
 
 
4. 
Reimbursement of Other Expenses. So long as Monopar's prior approval has been
obtained, Monopar shall promptly reimburse pR.x for all direct expenses incurred
in providing the Services to Monopar pursuant to this Agreement, including
travel, meals and lodging. The invoice submitted by pR.x pursuant to this
Section 4 shall also include a detail of all reimbursable expenses incurred
during the period covered by such invoice.
 
 
5. 
Termination of Agreement - Failure to perform. In the event that pR.x ceases to
perform the Services or breaches its obligations as required hereunder for any
reason, Monopar shall have the right to immediately terminate this Agreement
upon notice to pRx and to enforce such other rights and remedies as it may have
as a result of said breach.
 
 
6. 
Certain Liabilities. It is understood and agreed that pRx shall be acting as an
independent contractor and not as an agent or employee of, or partner, joint
venturer or in any other relationship with Monopar. pRx will be solely
responsible for all insurance, employment taxes, FICA taxes and all obligations
to governments or other organizations for it and its employees arising out of
this consulting assignment. pRx acknowledges that no income, social security or
other taxes shall be withheld or accrued by Monopar for pRx' s or its employees'
benefit. pRx assumes all risks and hazards encountered in the performance of
duties by it or its employees under this Agreement. Unless Monopar has provided
prior written approval, pRx shall not use any sub-contractors to perform pRx' s
obligations hereunder. pRx shall be solely responsible for any and all injuries,
including death, to all
 
 
 
- 2 -
 

 
 
persons and any and all loss or damage to property, which may result from
performance under this Agreement.
 
 
7. 
Indemnities. pRx hereby agrees to indemnify Monopar and hold Monopar harmless
from and against all claims (whether asserted by a person, firm, entity or
governmental unit or otherwise), liabilities, losses, damages, expenses, charges
and fees which Monopar may sustain or incur arising out of or attributable to
any breach, gross negligence or willful misconduct by pRx or its employees or
contractors, as applicable, in the performance under this Agreement. Monopar
hereby agrees to indemnify pRx and hold pRx. harmless from and against all
liabilities , losses. damages, expenses, charges and fees which pRx may sustain
or incur by reason of any claim which may be asserted against pRx by any person,
firm, corporation or governmental unit and which may arise out of or be
attributable to any gross negligence or willful misconduct by Monopar or its
employees or contractors, as applicable, in the performance of this Agreement.
 
 
 
8. 
Warranties. The Services shall be performed in a professional manner, consistent
with industry standards. In performing the Services, neither pR.x nor any of its
employees shall make any unauthorized use of any confidential or proprietary
information of any other party or infringe the intellectual property rights of
any other party.
 
9. 
Arbitration. Any controversy or claim between Monopar and pRx arising out of or
relating to this Agreement, or the breach thereof, shall be submitted to
arbitration in accordance with the rules of the American Arbitration
Association. The site of the arbitration shall be Chicago, IL, and except as
provided herein the arbitration shall be conducted in accordance with the Rules
of the American Arbitration Association prevailing at the time the demand for
arbitration is made hereunder. At least one member of the arbitration panel
shall be an expert knowledgeable in the area of biopharmaceutical clinical
development. Judgment upon any award rendered by the arbitrator(s) may be
entered in any court of competent jurisdiction and shall be binding and final.
The cost of arbitration shall be borne by the losing Party, as determined by the
arbitrator(s).
 
 
10. 
Confidential Information. pRx has executed the attached confidential disclosure
agreement referenced herein as Appendix A prior to commencement of the Services.
pRx hereby represents and warrants that the obligations thereunder shall be
binding upon it and its employees, and that it shall obtain written commitments
from such employees thereto.
 
 
11. 
Inventions. pRx agrees that all ideas, developments, suggestions and inventions
which an employee or other parties contracted conceive or reduce to practice
arising out of or during the course of performance under this Agreement shall be
the exclusive property of Monopar and shall be promptly communicated and
assigned to Monopar. pRx shall require any employees of or other parties
contracted by pRx to disclose the same to pRx and to be bound by the provisions
of this paragraph. During the period of this Agreement and thereafter at any
reasonable time when called upon to do so by Monopar, pRx shall require any
employees of or other parties contracted by pRx to execute patent applications,
assignments to Monopar (or any designee of Monopar) and other papers and to
perform acts which Monopar believes necessary to secure to Monopar full
protection and ownership of the rights in and to the services performed by pRx
and/or for the preparation,
 
                                                                               
                                                                               
                        - 3 -
 

 
 
filing and prosecution of applications for patents or inventions made by any
employees of or other parties contracted by pRx hereunder. The decision to file
patent applications on inventions made by any employees of or other parties
contracted by pRx shall be made by Monopar and shall be for such countries as
Monopar shall elect. Monopar agrees to bear all the expense in connection with
the preparation, filing and prosecution of applications for patents and for all
matters provided in this paragraph requiring the time and/or assistance of pRx
as to such inventions.
 
 
 
12. 
Miscellaneous.
 
 
12.1 
Notice. Any notices to be given hereunder by either Party to the other may be
effectuated, in writing, by personal delivery or by mail, registered or
certified, postage prepaid, with return receipt requested. Mailed notices shall
be addressed to the parties at the following addresses:
 
 
 
If to Monopar:                                           Monopar Therapeutics
Inc
                                                                   5 Revere Dr.,
Suite200
                                                                   Northbrook,
IL, 60062
                                                                   Attention:
Chandler Robinson, MD MBA MSc
                                                                   Email: #
 
If to pRx:                                                  pRx Consulting
                                                                    #
                                                                   Attention:
Patrice Rioux, MD, PhD
                                                                   Email: #
 
 
or at such other addresses as either Monopar or pRx may designate by written
notice to each other. Notices delivered personally shall be deemed duly given on
the date of actual receipt; mailed notices shall be deemed duly given as of the
fourth day after the date so mailed.
 
 
12.2 
Waiver of Breach. The waiver by either Party to a breach of any provision in
this Agreement cannot operate or be construed as a waiver of any subsequent
breach by either Party.
 
 
 
12.3 
Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, that provision shall be
deemed modified to the extent necessary to make it valid or enforceable, or if
it cannot be so modified, then severed, and the remainder of the Agreement shall
continue in full force and effect as if the Agreement had been signed with the
invalid portion so modified or severed.
 
 
12.4 
Choice of Law. This Agreement has been made and entered into in the State of
Illinois, and the laws of such state, excluding its choice of law rules, shall
govern the validity and interpretation of this Agreement and the performance due
 
 
 
                                                                               
        - 4 -
 

 
 
hereunder. The losing party in any dispute hereunder shall pay the attorneys·
fees and disbursements of the prevailing party.
 
 
12.5 
Integration. The drafting, execution and delivery of this Agreement by the
Parties have been induced by no representations, statements, warranties or
agreements other than those expressed herein. This Agreement embodies the entire
understanding of the Parties, and there are no further or other agreements or
understandings, written or oral, in effect between the Parties relating to the
subject matter hereof unless expressly referred to herein.
 
12.6 
Modification. This Agreement may not be modified unless such is in writing and
signed by both Parties to this Agreement.
 
 
12.7 
Assignment. pRx shall not be permitted to assign this Agreement to any other
person or entity without the prior written consent of Monopar. pRx hereby agrees
that Monopar shall be permitted to assign this Agreement to any affiliate of
Monopar. This Agreement shall be binding upon and shall inure to the benefit of
the successors and permitted assigns of the parties.
 
 
12.8 
Survival. The provisions of Sections 7, 8, 9, 10, and 11 shall survive
expiration or termination of this Agreement for any reason. Expiration or
termination of this Agreement shall not affect Monopar's obligations to pay any
amounts that may then be due to pRx.
 
 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 
ACCEPTED AND AGREED TO:
 
 
PRx CONSULTING, LLC
 
 
 
    /s/ Patrice Rioux
BY: PATRICE RIOUX, MD, PhD
    ITS: PRESIDENT
 
 
 
 
 
 
 
 
 
 
 
 
 
MONOPAR THERAPEUTICS INC.
 
 
 
/s/ Chandler Robinson
BY:CHANDLER ROBINSON
ITS: CHIEF EXECUTIVE OFFICER
 
 
 
 
 
 
 
 

 
- 5 -
 

 
 
                                                        APPENDIX A
 
 
See executed CDA attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 6 -
 
